Citation Nr: 9916437	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  99-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to burial benefits, including a plot or interment 
allowance.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1954 to February 1957 and from September 1957 to May 1962.  
He died on November [redacted] 1998, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1998 decision letter 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  At the time of the veteran's death in November 1998, he 
was not receiving VA pension or compensation benefits, and a 
claim for such benefits was not pending. 

2.  The veteran was not discharged from duty due to a 
disability incurred or aggravated in the line of duty.

3.  The veteran did not die at a VA facility or while en 
route to a VA facility.

4.  The veteran is buried at Barker Cemetery in Olive Hill, 
Kentucky, which is not a state cemetery.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to a burial allowance 
have not been met.  38 U.S.C.A. §§ 2302, 5107 (West 1991); 38 
C.F.R. § 3.1600 (1998).

2.  The requirements for entitlement to a plot or interment 
allowance have not been met.  38 U.S.C.A. §§ 2303, 5107 (West 
1991); 38 C.F.R. § 3.1600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Congressional Omnibus Budget Reconciliation Act of 1990, 
Public Law 101-508, provides that burial benefits are no 
longer payable based solely on a veteran's wartime service.  
This provision is effective for veterans' deaths occurring 
after October 31, 1990.  The evidence shows that the veteran 
died in November 1998.  Since he died after October 31, 1990, 
several criteria must be met for a grant of burial benefits, 
including a plot or interment allowance.  The veteran either 
must have been in receipt of compensation or pension benefits 
at the time of his death (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
a claimant with an original or reopened claim for pension or 
compensation pending at the time of his death; discharged for 
a disability incurred or aggravated in the line of duty; a 
wartime veteran whose body was held by a State and was 
unclaimed; "properly hospitalized" at a VA facility or 
traveling under prior authorization at the VA's expense to or 
from a specific place for the purposes of examination, 
treatment, or care; or buried in a state cemetery.  38 
U.S.C.A. §§ 2302, 2303 (West 1991); 38 C.F.R. §§ 3.1600, 
3.1601, 3.1604, 3.1605 (1998).

The evidence of record shows that, at the time of the 
veteran's death, he was not in receipt of VA pension or 
compensation benefits.  He had not been discharged from 
service as a result of a disability incurred in or aggravated 
by service.  The veteran did not have an original or reopened 
claim for pension or compensation benefits pending at the 
time of his death.  Moreover, while the appellant has argued 
that the grant of VA burial benefits is warranted because the 
veteran had been transferred from a VA facility to a hospice 
center because "there was nothing else VA could do for 
him,"  there is no evidence showing that he died in a VA 
facility or while en route to a VA facility.  Finally, the 
veteran was not interred in a state cemetery, as reflected in 
the appellant's December 1998 application.  Rather, the 
veteran was interred at Barker Cemetery in Olive Hill, 
Kentucky, and the appellant's December 1998 application 
indicates that this is not a national cemetery or a cemetery 
owned by the federal government.  As the veteran does not 
meet the standards set forth in the applicable laws and 
regulations, nonservice-connected burial benefits, including 
a plot or interment allowance, may not be awarded.

The Board has noted the appellant's contentions and is 
empathetic with her situation in view of the loss of her 
husband.  However, the Board cannot simply disregard duly 
enacted laws or regulations pertaining to VA benefits, and 38 
C.F.R. § 20.101 (1998) specifically states that the Board is 
bound by applicable statutes and regulations of the VA.  

The United States Court of Appeals for Veterans Claims has 
held that "in a case . . . where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for entitlement to a burial allowance and a 
plot or interment allowance must be denied as lacking legal 
merit. 


ORDER

Lacking legal merit, the claim of entitlement to burial 
benefits, including a plot or interment allowance, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans, Appeals

 

